Citation Nr: 0838076	
Decision Date: 11/04/08    Archive Date: 11/10/08

DOCKET NO.  05-25 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a spinal disorder.

2.  Entitlement to service connection for a left leg 
disorder.

3.  Entitlement to an initial compensable rating for right 
ear hearing loss prior to April 7, 2008, and for bilateral 
hearing loss as of April 7, 2008.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1943 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which, in pertinent part, denied service 
connection for a spinal disorder and a left leg disorder, and 
assigned an initial compensable rating for right ear hearing 
loss.  

The Board notes that the March 2005 rating decision also 
denied entitlement to service connection for left ear hearing 
loss.  The veteran initiated an appeal of this denial and 
service connection was ultimately established in an April 
2008 rating decision.  The RO determined that a 
noncompensable evaluation was warranted for bilateral hearing 
loss effective April 7, 2008.  Based on the foregoing, the 
Board has styled the issue as characterized above.  

The claims were remanded by the Board in February 2008 for 
additional development.  All required development has been 
completed and the veteran's claims are properly before the 
Board at this time.

The Board notes that the veteran submitted a private medical 
record related to her claim for service connection for a 
spinal disorder that was received by the Board in October 
2008.  This record was submitted without a waiver of 
consideration by the agency of original jurisdiction (AOJ) 
after her appeal had been certified.  As will be discussed 
more fully below, the Board is granting the veteran's claim 
for service connection for a spinal disorder.  For this 
reason, this evidence need not be referred to the AOJ.  See 
38 C.F.R. § 20.1304 (2007).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The weight of the competent medical evidence is at least 
in relative equipoise on the question of whether the veteran 
has a spinal disorder that is etiologically related to active 
service.  

2.  There is no medical evidence showing that the veteran has 
been diagnosed with a left leg disorder.  

3.  The veteran exhibits no more than Level I hearing in her 
right ear prior to April 7, 2008, and no more than Level II 
in her bilateral ears as of April 7, 2008.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a spinal disorder 
have been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2007).  

2.  The criteria for service connection for a left leg 
disorder have not been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2007).  

3.  The criteria for an initial compensable rating for 
service-connected right ear hearing loss prior to April 7, 
2008, and for service-connected bilateral loss as of April 7, 
2008, have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.85, Tables VI, VIA and VII (Diagnostic Code 
6100) and § 4.86 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Service connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2007).  Service connection may also be 
granted for any injury or disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).

The veteran contends that she has disorders of the spine and 
left leg as a result of service.  She reports that she was 
involved in a jeep accident in 1944 while stationed in the 
Philippines.  As a result of this accident, the veteran 
indicates that she injured her lower back on the left side, 
which has affected her left leg and back.  She reports that 
she was transported to what was a clinic on base in Manila 
and hospitalized for a week.  The veteran contends that she 
has had constant back and leg pain since that accident and 
that she was treated for several years by a family physician 
and at least two chiropractors, as well as an orthopedic 
specialist.  She does acknowledge that seeking medical care 
soon after her release was difficult for a variety of 
reasons.  See VA Form 21-526 received September 2004; July 
2005 VA Form 9.  

In an April 2008 statement, the veteran's daughter reports 
that she remembers her mother telling her about her time in 
service, to include being thrown from a jeep and hurting her 
lower back, after which she spent some time in the hospital 
in Manila before coming home from the war.  The veteran's 
daughter also indicates that she could see that her mother's 
back hurt when she was a young child because the veteran 
would stretch and shift her weight when she was at the sink 
doing dishes.  She also recalls her mother spending many 
evenings on the couch with a heating pad on her back and 
often taking medication for her back.  The veteran's daughter 
reports that her mother did not seek medical attention for 
several reasons, but that when she was in her teens and 
twenties, she accompanied her mother to various doctors and 
chiropractors with generally unsatisfactory results.  See 
statement from E.S.J.  

The Board acknowledges that there are no service treatment 
records in the claims folder.  These records were requested 
from the National Personnel Records Center (NPRC) in October 
2004.  The NPRC provided a response that same month, 
indicating that it could not identify a record/SGO based on 
the information furnished.  In January 2005, a formal finding 
as to the unavailability of the veteran's service records was 
associated with the claims folder.  

In cases where the veteran's service treatment records are 
unavailable through no fault of her own, there is a 
"heightened duty" to assist in the development of the case.  
See O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  

Post-service medical evidence of record indicates that the 
veteran complained of pain in her leg and back in October 
1996.  She reported that these problems had been present for 
about one year and that part of it occurred when she was 
pulling her car door open and something popped in her hips, 
such that she had been sore since.  The impression made was 
pretty tight spine with lateralizing symptoms toward the 
right.  The veteran was seen for follow-up in November 1996.  
The impression was that she was still pretty tight.  It was 
suggested that the veteran see a chiropractor and she was 
given stretching exercises.  See records from Dr. Nowacek.  
The veteran was seen at Wakefield Chiropractic in November 
1996.  She complained of backache since childhood.  

The Board notes that the October 1996 complaint of leg pain 
is the only post-service medical record related to the 
veteran's left leg.  The remaining post-service medical 
evidence is devoid of complaint of, or treatment for, a left 
leg disorder.  

VA treatment records from the Grand Island VA Medical Center 
(VAMC) reveal that it was determined that the veteran had 
lumbar osteopenia from x-rays dated October 2000.  See March 
2001 nursing note.  She was seen with complaint of low back 
pain in October 2001.  See nursing outpatient assessment 
note.  

The veteran underwent a VA compensation and pension (C&P) 
spine examination in April 2008, at which time her claims 
folder and medical records were reviewed.  She complained of 
daily pain in her lower back that radiated down the left leg.  
The veteran reported the in-service jeep accident and 
indicated that she had had back pain ever since then.  The 
examiner reported that physical examination was somewhat 
limited because the veteran appeared to be moderately 
debilitated and very unsteady on her feet.  It was reported 
that anterior posterior (AP) and lateral view of the lumbar 
spine were obtained in October 2000 and that there were no 
prior studies available for comparison.  The impression 
contained on the x-ray report was mild osteopenia; partial 
sacralization of L5 with degenerative changes and narrowing 
of L5-S1 disc space; and grade I anterior spondylolisthesis 
of L4 on L5, most likely secondary to degenerative changes of 
the facets, although additional oblique views may be helpful 
to evaluate for possible spondylolysis.  

The veteran was diagnosed with mechanical low back strain.  
The examiner also noted that the current disorder of the back 
and leg appeared to be low back strain with likely 
radiculopathy symptoms involving the left lower extremity, 
likely coming from back disease.  No specific testing, 
however, was performed.  The examiner reported that to make 
any comments about whether the veteran's current back or left 
leg disorder had its onset in service, or is related to any 
in-service disease or injury, to include the jeep accident, 
would mean resorting to speculation.  The rationale for this 
determination was that there were no records to review and 
that all comments had come from the veteran.  The examiner 
further noted that the earliest documentation was dated in 
1996, but this only stated back discomfort and there was no 
history of back pain as far back as the 1940s.  

Subsequent to the VA examination, the veteran submitted an 
April 2008 letter from Dr. L.D. Johnson, who reports that the 
veteran was seen in his office for an initial appointment in 
July 1980.  She was seen in 1980 for seven manipulations and 
was treated for neck, mid and low back discomfort.  

In August 2008, D.D. Schuldt, D.C. reported that the veteran 
was initially examined in July 2008 and that he was asked by 
the veteran to comment on her current spinal condition.  At 
the time of the veteran's initial visit, she complained of 
chronic low back and left leg pain, which had been bothering 
her for years but had recently gotten progressively worse.  
The veteran reported that her very first issue of low back 
problems started over 60 years ago while in service, when she 
was thrown from a jeep and landed on her left side.  Lumbar 
x-rays were taken that show the veteran has extensive 
degenerative disc disease throughout the whole lumbar spine, 
as well as left convex lumbar scoliosis and anterolistheis of 
L4.  Physical examination revealed positive left straight leg 
raise test and positive left Braggard's test, as well as 
hypoesthesia in the L4 dermatome on the left.  The veteran 
was diagnosed as having nerve root irritation at L4, chronic 
lumbar disc degeneration, and lumbar subluxation.  It was 
D.D. Schuldt's opinion that the veteran's current condition 
was consistent with having suffered a lower back injury in 
her early adult life that has progressively deteriorated over 
time.  It was also his opinion that because of the extent of 
spinal degeneration present, only improvements in her 
symptomatic complaints would be expected.  

The evidence of record contains both a positive nexus opinion 
(D.D. Schuldt) and a negative nexus opinion (April 2008 VA 
examiner) concerning the veteran's spinal disorder, and 
neither examiner had the benefit of reviewing the veteran's 
service treatment records.  Therefore, the weight of the 
competent medical evidence is at least in relative equipoise 
on the question of whether the veteran has a spinal disorder 
as a result of service.  As such, the Board resolves all 
reasonable doubt in the veteran's favor by finding that 
service connection is warranted for a spinal disorder.  38 
C.F.R. §§ 3.102, 3.303, 3.310 (2007).

The evidence of record, however, does not support the claim 
for service connection for a left leg disorder.  The 
application of 38 C.F.R. § 3.303 has an explicit condition 
that the veteran must have a current disability.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
(establishing service connection requires evidence of a 
relationship between a current disability and events in 
service or an injury or disease incurred therein).  The Board 
acknowledges that the VA examiner determined that the veteran 
had low back strain with likely radiculopathy symptoms 
involving the left lower extremity, likely coming from back 
disease.  See April 2008 VA C&P spine examination report 
(emphasis added).  The evidence, however, is devoid of a 
diagnosis of a left leg disorder.  Whether or not there are 
objective neurologic abnormalities associated with the 
veteran's spinal disorder is a matter to be addressed by the 
RO when assigning an initial rating for the service-connected 
spinal disorder.  See 38 C.F.R. § 4.71a, General Formula for 
Diseases and Injuries of the Spine (2007).

In the absence of competent medical evidence showing that the 
veteran has a left leg disorder, service connection is not 
warranted and the claim must be denied.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt rule is inapplicable.  38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2007).

II.	Increased rating

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2007).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2007).  

Where the rating appealed is the initial rating assigned with 
a grant of service connection, the entire appeal period is 
for consideration, and separate ratings may be assigned for 
separate periods of time based on facts found, a practice 
known as "staged ratings."  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  The medical evidence in this case, however, 
does not support the assignment of staged ratings.  

Service connection for right ear hearing loss was granted 
with a noncompensable evaluation effective September 17, 
2004.  See March 2005 rating decision.  In an April 2008 
rating decision, the RO determined that service connection 
was also warranted for left ear hearing loss, effective April 
7, 2008.  As such, the RO styled the disability as bilateral 
hearing loss with a noncompensable evaluation effective April 
7, 2008.  In light of the fact that the veteran initiated an 
appeal of the rating assigned for right ear hearing loss 
during the entire period in question, the Board will 
determine whether she is entitled to a compensable rating for 
right ear hearing loss prior to April 7, 2008, and whether 
she is entitled to a compensable rating for bilateral hearing 
loss as of April 7, 2008.  

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  Evaluations of bilateral sensorineural 
hearing loss range from noncompensable (zero percent) to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of speech discrimination tests 
together with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000, and 4000 cycles per second (Hertz).  See 
38 C.F.R. § 4.85 (2007).  To evaluate the degree of 
disability for bilateral service-connected hearing loss, the 
rating schedule establishes eleven (11) auditory acuity 
levels, designated from Level I for essentially normal acuity 
through Level XI for profound deafness.  See 38 C.F.R. § 4.85 
and Tables VI, VIA, and VII (Diagnostic Code 6100) (2007).  

If impaired hearing is service-connected in only one ear, as 
in this case prior to April 7, 2008, the nonservice-connected 
ear will be assigned a Roman numeral designation for hearing 
impairment of I in order to determine the percentage 
evaluation from Table VII.  See 38 C.F.R. § 4.85(f) (2007).  
Section 4.86 provides an alternative rating method which may 
be used for certain defined "exceptional patterns of hearing 
impairment."

Section 4.85(a) requires that an examination for hearing loss 
be conducted by a state-licensed audiologist, and must 
include both a controlled speech discrimination test 
(Maryland CNC test) and a pure tone audiometry test.  
Examinations must be conducted without the use of hearing 
aids.  Section 4.85(c) indicates that Table VIA, "Numeric 
designation of Hearing Impairment Based Only on Puretone 
Threshold Average," will be used when the examiner certifies 
that use of the speech discrimination test is not appropriate 
because of inconsistent speech discrimination scores.  

A letter from The Hearing Clinic Inc. dated October 2004, 
with attached Audiological findings conducted that same 
month, indicates that the veteran has a mild to moderate high 
frequency sensorineural hearing loss bilaterally.  Maximum 
word recognition scores were 100 percent, bilaterally, and 
auditory reflexes were consistent with the degree of hearing 
loss.  It was also noted that the pure tone average for 1000, 
2000, 3000 and 4000 Hz was 28.75 dBHL for the right ear and 
27.50 dBHL for the left ear.  Under Table VIA, these 
audiological test results correspond to Level I for the right 
ear.  Using Level I for both ears, the applicable percentage 
rating is zero under Table VII.  See 38 C.F.R. § 4.85.  

Two VA C&P examinations have been conducted.  On the 
authorized audiological evaluation in February 2005, the 
puretone decibel threshold average in the veteran's right ear 
was 30 and speech audiometry revealed speech recognition 
ability of 94 percent.  Under Table VI, these audiological 
test results correspond to Level I for the right ear.  Using 
Level I for both ears, the applicable percentage rating is 
zero under Table VII.  See 38 C.F.R. § 4.85.  

In April 2008, the puretone decibel threshold average in the 
veteran's right ear was 41.25 and speech audiometry revealed 
speech recognition ability of 88 percent.  Under Table VI, 
these audiological test results correspond to Level II for 
the right ear.  Using Level II for the right ear and Level I 
for the left, the applicable percentage rating remains zero 
under Table VII.  See 38 C.F.R. § 4.85.  During this same 
examination, the puretone decibel threshold average in the 
veteran's left ear was 36.25 and speech audiometry revealed 
speech recognition ability of 84 percent.  Under Table VI, 
these audiological test results correspond to Level II for 
the left ear.  Using Level II for both ears, the applicable 
percentage rating remains zero under Table VII.  See 
38 C.F.R. § 4.85.  

As the severity of the veteran's right ear hearing loss does 
not meet the criteria for a compensable rating prior to April 
7, 2008, an increased rating is not warranted between 
September 17, 2004 and April 7, 2008.  In addition, as the 
severity of the veteran's bilateral hearing loss does not 
meet the criteria for a compensable rating as of April 7, 
2008, an increased rating is not warranted as of this date.  

The Board has also considered whether 38 C.F.R. § 4.86(b) 
(2007) applies to this case.  Consideration under this 
provision, however, is not warranted, as neither the right 
nor left ear displayed puretone thresholds of 30 decibels or 
less at 1000 Hz and 70 decibels or more at 2000 Hz, with each 
ear evaluated separately.  See February 2005 and April 2008 
VA C&P examination reports.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2007).

The rating schedule represent as far as is practicable, the 
average impairment of earning capacity.  Ratings will 
generally be based on average impairment.  38 C.F.R. § 
3.321(a), (b) (2007).  To afford justice in exceptional 
situations, an extraschedular rating can be provided.  38 
C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

The impairment caused by the veteran's hearing loss is 
contemplated by the rating criteria, which reasonably 
describe the veteran's disability.  Referral for 
consideration of an extraschedular rating is, therefore, not 
warranted.

III.	Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As service connection has been granted for a spinal disorder, 
any defect in the notice or assistance given to the veteran 
was harmless.  As for her remaining claim for service 
connection, prior to the issuance of the March 2005 rating 
decision that is the subject of this appeal, the veteran was 
advised of the evidence necessary to substantiate a claim for 
service connection and of her and VA's respective duties in 
obtaining evidence.  See October 2004 letter.  Accordingly, 
the duty to notify has been fulfilled concerning her claim 
for service connection for a left leg disorder.  The veteran 
was also provided notice of the appropriate disability rating 
and effective date of any grant of service connection, as 
required by Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
See March 2008 letter.  

The Board acknowledges that the veteran was not provided with 
proper section 5103(a) notice with respect to her claims for 
increased ratings prior to the issuance of the March 2005 
rating decision.  The veteran's disagreement with the initial 
rating assigned for right ear hearing loss, however, stems 
from her April 2005 notice of disagreement, which is subject 
to section 7105 procedures.  VAOPGCPREC 8-2003, 69 Fed. Reg. 
25180 (2004).  The Board is bound to follow this precedent 
opinion.  38 U.S.C.A. § 7104(c) (West 2002).  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).  This duty has also been 
met, as the RO made attempts to obtain the veteran's service 
treatment records.  The veteran's VA and private treatment 
records have been associated with the claims folder and she 
was afforded appropriate VA examinations in connection with 
her claims.  The record does not suggest the existence of 
additional, pertinent evidence that has not been obtained.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Service connection for a spinal disorder is granted.  

Service connection for a left leg disorder is denied.  

A compensable rating for right ear hearing loss prior to 
April 7, 2008, and a compensable rating for bilateral hearing 
loss as of April 7, 2008, is denied.  

____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


